Citation Nr: 1751102	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-15 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos and lead paint exposure.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1971 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded the case in April 2017 for further development.

On his May 2014 substantive appeal, the Veteran requested a videoconference hearing; however, he subsequently withdrew his request in March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2017 VA examination does not substantially comply with the Board's April 2017 remand directives because the examiner did not (1) reconcile the May 2017 diagnosis of chronic obstructive pulmonary disease (COPD) with the September 2014 diagnosis of "severe endstage COPD/asthma," (2) address the link between the Veteran's respiratory disorder and his in-service exposure to brass and chrome polish, or (3) address the link between the Veteran's respiratory disorder and his in-service exposure to asbestos.  Hence, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, the examination is not adequate to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner did not provide a well-reasoned rationale to support the opinion offered.  He also based his findings and conclusions on the inaccurate factual premise that the only noted diagnosis of asthma in the record is in a September 2014 VA clinical record.  The record shows that a diagnosis of asthma is repeatedly noted in VA treatment records, from August 2000 to September 2016.  Hence, further development is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination with a physician to determine the exact nature and etiology of his respiratory disorder.  The examination must be conducted by a physician who has not heretofore seen or examined the Veteran.

Following the examination, the examiner must address the following:

(a)  The examiner is to clearly identify all current respiratory disorders.  If the Veteran does not have a current diagnosis of asthma, the examiner is to reconcile this finding with the diagnosis of "severe endstage COPD/asthma" noted in VA treatment records, to include in September 2014.  

(b)  For each respiratory disorder identified, provide an opinion as to whether it is at least as likely as not that such condition had its onset during service or is otherwise related to service, to include as a result of exposure to asbestos, pain that may have included lead, and/or brass and chrome polish.

The examiner is advised that the Veteran has confirmed minimal exposure to asbestos aboard the USS Franklin D. Roosevelt.  

A complete rationale must be provided for any opinion offered.  If a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. 

2.  After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

3.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




